ALLEN, Chief Judge.
The appellant, Norman R. Snyder, was tried in the County Court in and for Manatee County, Florida, on information charging him with the crime of passing worthless checks.
*360The jury found appellant guilty and the court adjudged him guilty and sentenced him to a term of ninety (90) days in the county jail. An appeal was filed in the Supreme Court of Florida, which Court entered the following order:
“Attorneys for appellee having filed Motion to Dismiss And/Or Transfer and it appearing to the Court that the issues involved in the appeal in the above entitled cause are matters within the jurisdiction of the District Court of Appeal, Second District of Florida, therefore, pursuant to the provisions of Florida Appellate Rules, it is ordered that said cause be transferred to said district court for consideration and determination after five (5) days from this date, unless in the meantime, attorneys of record for the parties, or any of them shall bring to the attention of the Court that the cause is one which should be heard and determined by this court.”
Subsequently, an additional order was entered by the Supreme Court as follows:
“This cause coming on this day for further consideration and it appearing that the attorneys of record for the parties have failed to bring to the attention of the Court that this cause is one which should be heard and determined by this Court pursuant to the order entered herein on July 13, 1965, it is ordered that said cause be and is hereby transferred to the District Court of Appeal, Second District of Florida, for hearing and determination.”
This court set the case down for oral argument on the 18th of November, when counsel for the defendant and the State of Florida waived argument.
It is apparent to us that the Supreme Court should have transferred the case to the Circuit Court in and for Manatee County, since Article V, Section 6 of the Constitution, F.S.A., provides that the circuit courts shall have final appellate jurisdiction in all civil and criminal cases arising in the county court, or before county judges’ courts, of all misdemeanors tried in criminal courts of record.
It is ordered that said cause be and it is hereby transferred to the Circuit Court in and for Manatee County for a determination of the questions raised on this appeal.
SHANNON and LILES, JJ., concur.